SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 State Bank Financial Corp. (Name of Issuer) COMMON STOCK (Title and Class of Securities) (CUSIP Number) Paulson & Co. Inc. 1251 Avenue of the Americas New York, New York10020 (212) 956-2221 December 31, 2010 (Date of Event Which Requires Filing of this Statement) [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 856190103 (1)Names of Reporting Persons, IRS Identification Nos. of Above Persons (entities only) Paulson & Co. Inc. (2)Check the Appropriate Box if a Member of a Group (3)SEC Use Only (4)Citizenship or Place of Organization State of Delaware (5)Sole Voting Power 2,325,000 (see Note 1 to Item 4 below) (6)Shared Voting Power None (7)Sole Dispositive Power 2,325,000 (see Note 1 to Item 4 below) (8)Shared Dispositive Power None (9)Aggregate Amount Beneficially Owned 2,325,000 (see Note 1 to Item 4 below) (10)Percent of Class Represented by Line 9 7.36% (11)Type of Reporting Person IA Item 1(A)Name of Issuer State Bank Financial Corp. Item 1(B)Address of Issuer 321 Fullington Avenue Pinehurst, GA 31070 Item 2(A)Name of Person Filing Paulson & Co. Inc. Item 2(B)Address of Principal Business Office 1251 Avenue of the Americas, New York, NY10020 Item 2(C) Citizenship Delaware corporation Item 2(D) Title of Class of Securities Common Stock Item 2(E) CUSIP Number Item 3 This statement is filed pursuant to Rule 13d-1(b).The person filing it has not acquired the securities with any purpose, or with the effect of, changing or influencing the control of the issuer, or in connection with or as a participant in any transaction having that purpose or effect, including any transaction subject to Rule 13d-3(b); is not a person reporting pursuant to paragraph Rule 13d-1(b)(1); and is not directly or indirectly the beneficial owner of 20% or more of the class of securities indicated above. Item 4Ownership Item 4(a)Amount beneficially owned 2,325,000 (see Note 1) Item 4(b)Percent of class:7.36% Item 4(c)Number of shares as to which such person has: (i)Sole power to vote or direct the vote:2,325,000 (see Note 1) (ii)Shared power to vote or direct the vote:None (iii)Sole power to dispose or direct disposition of 2,325,000 (see Note 1) (iv)Shared power to dispose or direct disposition of:None Note 1:Paulson & Co. Inc. (“Paulson”), an investment advisor that is registered under the Investment Advisors Act of 1940, furnishes investment advice to and manages onshore and offshore investment funds and to separate managed accounts (such investment funds and accounts, the “Funds”).In its role as investment advisor, or manager, Paulson possesses voting and/or investment power over the securities of the Issuer described in this schedule that are owned by the Funds.All securities reported in this schedule are owned by the Funds.Paulson disclaims beneficial ownership of such securities. Item 5Ownership of 5% or Less of a Class Not applicable Item 6Ownership of More than 5% on Behalf of Another Person All securities reported in this schedule are owned by Paulson’s advisory clients, none of which to Paulson’s knowledge owns more than 5% of the class.Paulson itself disclaims beneficial ownership of all such securities. Item 7Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable Item 8Identification and Classification of Members of the Group Not applicable Item 9Notice of Dissolution of Group Not applicable Item 10Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:Wednesday, March 2, 2011 Signature: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer, Paulson & Co. Inc.
